I am not in accord with the majority opinion, the effect of which is to hold that "once a guest, always a guest," throughout the entire journey, no matter how great or how conscientious an effort the person may make to terminate the relationship.
The statute here under consideration, Rem. Rev. Stat., Vol. 7A, § 6360-121 [P.P.C. § 295-95], has reference to a "person transported by the owner or operator of a motor vehicle as aninvited guest . . ." (Italics mine.) By reason of the facts of this case, as stated in the majority opinion, the appellant was entitled to be let out of the automobile upon her demand and then and there to have her former relationship to the driver of the car terminated. Under such circumstances, she was no longer an "invited guest," but, rather, was one who stood in the position of a person being forcibly abducted.
In my opinion, the demurrer to the complaint should have been overruled.
MALLERY and ROBINSON, JJ., concur with STEINERT, J. *Page 741